UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2208



FELICIA IVES,

                                              Plaintiff - Appellant,

          versus


OCWEN FEDERAL BANK, FSB, a/k/a Ocwen Financial
Services, Incorporated; DRAPER & GOLDBERG,
P.L.L.C.; NECTAR PROJECTS; FIRST VIRGINIA
FINANCIAL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1085-A)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Felicia Ives, Appellant Pro Se. L. Darren Goldberg, DRAPER & GOLD-
BERG, P.L.L.C., Leesburg, Virginia; Paul McCourt Curley, CANFIELD,
SHAPIRO, BAER & HELLER, L.L.P., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Felicia Ives appeals the district court’s order dismissing

this action for want of subject matter jurisdiction.    The record

reveals a lack of complete diversity among the parties because Ives

and three of the Defendants are Virginia residents. Further, Ives’

claims, which primarily relate to the handling of a mortgage, arise

under state, rather than federal, law.   Accordingly, there was no

subject matter jurisdiction, and we affirm on the reasoning an-

nounced from the bench.   See Ives v. Ocwen Fed. Bank, No. CA-00-

1085-A (E.D. Va. filed Aug. 18, 2000, entered Aug. 21, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2